—Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Albany County) to review a determination of respondent which' found petitioner guilty of violating a prison disciplinary rule.
After a strip search disclosed that he had secreted a sharpened metal bolt in his anus, petitioner was found guilty of violating a prison disciplinary rule which prohibits inmates from possessing any item of contraband that might be classified as a weapon. Petitioner challenges this determination, contending that it was not based upon substantial evidence. We disagree.
Adduced in evidence at the disciplinary hearing was the testimony of the two correction officers who conducted the strip search, one of whom was the author of the misbehavior report, as well as the misbehavior report itself. We find this sufficient to constitute substantial evidence of petitioner’s guilt (see, Matter of Perez v Wilmot, 67 NY2d 615, 616-617; Matter of Delgado v Coombe, 223 AD2d 913). While petitioner and his inmate witness denied in their testimony at the disciplinary hearing that the metal bolt in question had ever been in petitioner’s possession, such testimony presented an issue of credibility which was appropriately determined by the Hearing Officer (see, Matter of Foster v Coughlin, 76 NY2d 964, 966).
*684We have examined petitioner’s remaining contentions and find them to be without merit.
Cardona, P. J., Mercure, Crew III, Yesawich Jr. and Carpinello, JJ., concur. Adjudged that the determination is confirmed, without costs, and petition dismissed.